UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 28, 2008 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-119902 Nortek, Inc. (exact name of registrant as specified in its charter) Delaware 05-0314991 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 50 Kennedy Plaza Providence, Rhode Island 02903-2360 (Address of principal executive offices) (zip code) Registrant’s Telephone Number, Including Area Code: (401) 751-1600 Securities registered pursuant to Section 12(b) of the Act:None Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [_]No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act).(Check one): Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [X] Smaller reporting company [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [_]No [X] There is no established public trading market for any of the common stock of the Company.The aggregate market value of voting stock held by non-affiliates is zero. The number of shares of Common Stock outstanding as of August 8, 2008 was 3,000. PART I – FINANCIAL INFORMATION Item 1.Financial Statements NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (Dollar amounts in millions) June 28, December 2008 2007 Assets Current Assets: Unrestricted cash and cash equivalents $ 79.1 $ 53.4 Restricted cash 1.0 1.0 Accounts receivable, less allowancesof $12.7 and $12.2 368.2 320.0 Inventories: Raw materials 101.5 91.6 Work in process 34.9 29.9 Finished goods 194.0 187.1 330.4 308.6 Prepaid expenses 14.4 11.7 Other current assets 19.1 19.8 Prepaid income taxes 30.5 28.9 Total current assets 842.7 743.4 Property and Equipment, at Cost: Land 10.9 10.4 Buildings and improvements 115.0 110.1 Machinery and equipment 231.6 217.1 357.5 337.6 Less accumulated depreciation 120.6 99.7 Total property and equipment, net 236.9 237.9 Other Assets: Goodwill 1,520.9 1,528.9 Intangible assets, less accumulated amortization of $96.1 and $80.7 151.7 156.6 Deferred debt expense 46.2 27.4 Restricted investments and marketable securities 2.3 2.3 Other assets 9.7 10.3 1,730.8 1,725.5 Total Assets $ 2,810.4 $ 2,706.8 Liabilities and Stockholder’s Investment Current Liabilities: Notes payable and other short-term obligations $ 68.4 $ 64.0 Current maturities of long-term debt 15.6 32.4 Accounts payable 250.0 192.7 Accrued expenses and taxes, net 235.5 247.1 Total current liabilities 569.5 536.2 Other Liabilities: Deferred income taxes 31.6 36.2 Long-term payable to affiliate (see Note A) 39.1 43.2 Other 127.4 123.5 198.1 202.9 Notes, Mortgage Notes and Obligations Payable, Less Current Maturities 1,418.9 1,349.0 Commitments and Contingencies (see Note G) Stockholder’s Investment: Common stock, $0.01 par value, authorized 3,000 shares; 3,000 issued and outstanding at June 28, 2008 and December 31, 2007 Additional paid-in capital 416.7 412.4 Retained earnings 168.2 168.6 Accumulated other comprehensive income 39.0 37.7 Total stockholder's investment 623.9 618.7 Total Liabilities and Stockholder's Investment $ 2,810.4 $ 2,706.8 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the second quarter ended June 28, 2008 June 30, 2007 (Dollar amounts in millions) Net Sales $ 647.1 $ 644.3 Costs and Expenses: Cost of products sold (see Note D) 473.3 452.1 Selling, general and administrative expense, net (see Note D) 118.5 121.1 Amortization of intangible assets 8.4 6.4 600.2 579.6 Operating earnings 46.9 64.7 Interest expense (31.3 ) (30.8 ) Loss from debt retirement (9.9 ) Investment income 0.2 0.5 Earnings before provision for income taxes 5.9 34.4 Provision for income taxes 2.2 15.7 Net earnings $ 3.7 $ 18.7 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the first six months ended June 28, 2008 June 30, 2007 (Dollar amounts in millions) Net Sales $ 1,187.3 $ 1,196.8 Costs and Expenses: Cost of products sold (see Note D) 864.9 836.7 Selling, general and administrative expense, net (see Note D) 237.0 238.1 Amortization of intangible assets 15.1 12.4 1,117.0 1,087.2 Operating earnings 70.3 109.6 Interest expense (58.7 ) (60.0 ) Loss from debt retirement (9.9 ) Investment income 0.4 0.9 Earnings before provision for income taxes 2.1 50.5 Provision for income taxes 2.5 22.6 Net (loss) earnings $ (0.4 ) $ 27.9 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS For the first six months ended June 28, 2008 June 30, 2007 (Dollar amounts in millions) Cash Flows from operating activities: Net (loss) earnings $ (0.4 ) $ 27.9 Adjustments to reconcile net (loss) earnings to net cash provided by operating activities: Depreciation and amortization expense 36.0 31.1 Non-cash interest expense, net 3.3 2.8 Non-cash stock-based compensation expense 0.1 0.2 (Gain) loss on property and equipment (2.5 ) 0.2 Loss from debt retirement 9.9 Deferred federal income tax (benefit) provision (4.7 ) 4.1 Changes in certain assets and liabilities, net of effects from acquisitions and dispositions: Accounts receivable, net (44.8 ) (47.2 ) Inventories (20.4 ) (33.7 ) Prepaids and other current assets (4.0 ) 2.3 Accounts payable 53.9 49.5 Accrued expenses and taxes 12.3 9.7 Long-term assets, liabilities and other, net 5.9 (0.8 ) Total adjustments to net (loss) earnings 45.0 18.2 Net cash provided by operating activities 44.6 46.1 Cash Flows from investing activities: Capital expenditures (15.9 ) (14.1 ) Net cash paid for businesses acquired (32.7 ) (76.3 ) Payment in connection with NTK Holdings' senior unsecured loan facility rollover (4.5 ) Proceeds from the sale of property and equipment 6.2 0.1 Change in restricted cash and marketable securities 1.2 Other, net (1.9 ) (0.6 ) Net cash used in investing activities (44.3 ) (94.2 ) Cash Flows from financing activities: Increase in borrowings 133.0 89.0 Payment of borrowings (66.7 ) (23.0 ) Net proceeds from sale of the 10% Senior Secured Notes due 2013 742.2 Redemption of Nortek's senior secured credit facility (755.5 ) Fees paid in connection with new debt facilities (31.7 ) Equity investment by THL-Nortek Investors, LLC 4.2 Other, net (0.1 ) Net cash provided by financing activities 25.4 66.0 Net change in unrestricted cash and cash equivalents 25.7 17.9 Unrestricted cash and cash equivalents at the beginning of the period 53.4 57.4 Unrestricted cash and cash equivalents at the end of the period $ 79.1 $ 75.3 Supplemental disclosure of cash flow information: Interest paid $ 47.4 $ 52.8 Income taxes paid (refunded), net $ 6.8 $ (0.4 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S INVESTMENT FOR THE SECOND QUARTER ENDED JUNE 30, 2007 (Dollar amounts in millions) Accumulated Additional Other Paid-in Retained Comprehensive Comprehensive Capital Earnings Income (Loss) Income (Loss) Balance, March 31, 2007 $ 412.2 $ 145.4 $ 13.0 $ Net earnings 18.7 18.7 Other comprehensive income (loss): Currency translation adjustment 7.2 7.2 Pension liability adjustment (0.1 ) (0.1 ) Comprehensive income $ 25.8 Stock-based compensation 0.1 Balance, June 30, 2007 $ 412.3 $ 164.1 $ 20.1 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S INVESTMENT FOR THE FIRST SIX MONTHS ENDED JUNE 30, 2007 (Dollar amounts in millions) Accumulated Additional Other Paid-in Retained Comprehensive Comprehensive Capital Earnings Income (Loss) Income (Loss) Balance, December 31, 2006 $ 412.1 $ 139.4 $ 11.6 $ Net earnings 27.9 27.9 Other comprehensive income (loss): Currency translation adjustment 8.6 8.6 Pension liability adjustment (0.1 ) (0.1 ) Comprehensive income $ 36.4 Adoption of FIN 48 (see Note F) (3.2 ) Stock-based compensation 0.2 Balance, June 30, 2007 $ 412.3 $ 164.1 $ 20.1 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S INVESTMENT FOR THE SECOND QUARTER ENDED JUNE 28, 2008 (Dollar amounts in millions) Accumulated Additional Other Paid-in Retained Comprehensive Comprehensive Capital Earnings Income Income Balance, March 29, 2008 $ 412.4 $ 164.5 $ 38.1 $ Net earnings 3.7 3.7 Other comprehensive income: Currency translation adjustment 0.9 0.9 Comprehensive income $ 4.6 Capital contribution from parent 4.2 Stock-based compensation 0.1 Balance, June 28, 2008 $ 416.7 $ 168.2 $ 39.0 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S INVESTMENT FOR THE FIRST SIX MONTHS ENDED JUNE 28, 2008 (Dollar amounts in millions) Accumulated Additional Other Paid-in Retained Comprehensive Comprehensive Capital Earnings Income Income (Loss) Balance, December 31, 2007 $ 412.4 $ 168.6 $ 37.7 $ Net loss (0.4 ) (0.4 ) Other comprehensive income: Currency translation adjustment 1.3 1.3 Comprehensive income $ 0.9 Capital contribution from parent 4.2 Stock-based compensation 0.1 Balance, June 28, 2008 $ 416.7 $ 168.2 $ 39.0 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 28, 2, 2007 (A) The unaudited condensed consolidated financial statements presented herein (the “Unaudited Financial Statements”) reflect the financial position, results of operations and cash flows of Nortek, Inc. (the “Company” or “Nortek”) and all of its wholly-owned subsidiaries.The Company is a wholly-owned subsidiary of Nortek Holdings, Inc., which is a wholly-owned subsidiary of NTK Holdings, Inc. (“NTK Holdings” or the “Parent Company”).The Unaudited Financial Statements include the accounts of Nortek, as appropriate, and all of its wholly-owned subsidiaries, after elimination of intercompany accounts and transactions, without audit and, in the opinion of management, reflect all adjustments of a normal recurring nature necessary for a fair statement of the interim periods presented.Although certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted, the Company believes that the disclosures included are adequate to make the information presented not misleading.Operating results from the second quarter and first six months ended June 28, 2008 are not necessarily indicative of the results that may be expected for other interim periods or for the year ending December 31, 2008.Certain amounts in the prior year’s Unaudited Financial Statements have been reclassified to conform to the current year presentation.It is suggested that these Unaudited Financial Statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s latest annual report on Form 10-K and its latest Current Reports on Form 8-K as filed with the Securities and Exchange Commission (“SEC”). Stock-Based Compensation of Employees, Officers and Directors The Company follows the modified-prospective transition method of accounting for stock-based compensation in accordance with SFAS No. 123R.Under the modified-prospective transition method, the Company is required to recognize compensation cost for share-based payments to employees based on their grant-date fair value.Measurement and attribution of compensation cost for awards that were granted prior to, but not vested as of the date SFAS No. 123R was adopted, are based on the same estimate of the grant-date fair value and the same attribution method used previously under SFAS No. At June 28, 2008, certain employees and consultants held approximately 23,291 C-1 units and approximately 43,811 C-2 units, which represent equity interests in THL-Nortek Investors, LLC (“Investors LLC”), the parent of NTK Holdings, that function similar to stock awards.The C-1 units vest pro rata on a quarterly basis over a three-year period and approximately 22,991 and 22,613 were vested at June 28, 2008 and December 31, 2007, respectively.The total fair value of the C-1 units is approximately $1.2 million and approximately $0.1 million remains to be amortized at June 28, 2008.The C-2 units only vest in the event that certain performance-based criteria, as defined, are met.At June 28, 2008 and December 31, 2007, there was approximately $1.6 million of unamortized stock-based employee compensation with respect to the C-2 units, which will be recognized in the event that it becomes probable that the C-2 units or any portion thereof will vest.The C-1 and C-2 units were valued using the Black-Scholes option pricing model to determine the freely-traded call option value based upon information from comparable public companies, which was then adjusted to reflect the discount period, the minority interest factor and the lack of marketability factor to arrive at the final valuations. The Company recorded stock-based compensation charges in selling, general and administrative expense, net of approximately $0.1 million in the second quarter and first six months of 2008 and approximately $0.1 million and $0.2 million for the second quarter and first six months ended June 30, 2007, respectively, in accordance with SFAS No. 123R. Goodwill and Other Long-Live Assets The following table presents a summary of the activity in goodwill for the first six months ended
